Title: To Thomas Jefferson from Henry Dearborn, 16 January 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department January 16. 1808
                        

                        I have the honor of proposing for your approbation George W.  Pike, Adam Larrabee, Patrick Byrne and John James Abert to be appointed Cadets in the Regiment of Artillerists in the service of the United States.
                  Accept Sir, assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    
                     [Note by Jefferson:]
                     Jan. 18. 08.
                     Approved
                                          
                  
                            
                            Th: Jefferson
                     
                        
               